
	
		I
		111th CONGRESS
		1st Session
		H. R. 3847
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2009
			Mr. Conyers
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide appropriate authority to the Department of
		  Justice Inspector General to investigate attorney misconduct, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be called the
			 Department of Justice Inspector
			 General Authority Improvement Act of 2009.
		2.Amendments to
			 special provisions concerning the Department of Justice
			(a)Amendment to
			 requirement relating to certain referralsSection 8E(b) of the Inspector General Act
			 of 1978 (5 U.S.C. App.) is amended by striking paragraph (3).
			(b)Conforming
			 amendmentsSection 8E of such Act is further amended—
				(1)in subsection
			 (b)—
					(A)by striking
			 and paragraph (3) in paragraph (2);
					(B)by redesignating
			 paragraph (4) as paragraph (3); and
					(C)by redesignating
			 paragraph (5) as paragraph (4) and in that paragraph by striking
			 (4) and inserting (3); and
					(2)in subsection (d),
			 by striking , except with respect to allegations described in subsection
			 (b)(3),.
				
